 Case: 1:19-cv-00334-TSB Doc #: 1 Filed: 05/03/19 Page: 1 of 8 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO

N.L., individually and on behalf of C.L., a child
With a disability,
                              Plaintiff                     COMPLAINT
        -against-
                                                            Case No.
SPRINGBORO COMMUNITY CITY SCHOOL DISTRICT
                        Defendant,


       N.L., individually and on behalf of C.L, a child with a disability, by and through

her attorneys, Cuddy Law Firm, PLLC,for her complaint hereby alleges:

   1. This is an action brought pursuant to the pendency provision of the Individuals

       with Disabilities Education Act(IDEA),20 U.S.0 § 1415(j) and its implementing

       regulations, 34 C.F.R. § 300.518 and O.A.C. § 3301-51-05 (Ohio's implementing

       regulations).

   2. Plaintiff N.L. and C.L. reside in Springboro, Ohio.

   3. C.L. is a child with a disability as defined by 20 U.S.C. §1401(3)(A).

   4. Plaintiff N.L. is the parent of C.L. as defined by IDEA 20 U.S.C. § 1401(23)

   5. Defendant Springboro Community City School District is a local education

       agency as defined by IDEA,20 U.S.C. § 1401(19), and, as such, is obligated to

       provide educational and related programs and services to its students in


                                             1
Case: 1:19-cv-00334-TSB Doc #: 1 Filed: 05/03/19 Page: 2 of 8 PAGEID #: 2




     compliance with the applicable federal and state statutes, regulations, and the U.S.

     Constitution, and is subject to the requirements of 20 U.S.C. § 1400 et seq., and

     the regulations promulgated thereunder.

                              JURISDICTION AND VENUE

  6. Jurisdiction is predicated upon 28 U.S.C. §1331, which provides the district

     courts with original jurisdiction over all civil actions arising under the laws of the

     United States, and upon the jurisdictional provisions of IDEA,20 U.S.C.

     1415(i)(3), which provides that the district courts of the United States shall have

     jurisdiction of actions brought under section 1415(i)(3) without regard to the

     amount in controversy.

 7. 7. Venue is predicated upon 28 U.S.C. § 1391(b)(1) based upon the residence of

     the defendant, and upon 28 U.S.C. §1391(b)(2) based upon the location of the

     subject matter of this action.

                               FACTUAL BACKGROUND

 8. C.L. was born in 2011 and is classified as a student with Emotional Disturbance.

 9. C.L. began the 2018-2019 school year attending the second grade at defendant's

     Dennis Elementary School, a public school.

  10. Defendant developed C.L.'s initial Individualized Education Program (IEP) on

     May 3, 2018.

 1 1. The Initial IEP mandates that C.L. will receive primary instruction the co-taught

     classroom.

 12. The Initial IEP mandates that C.L. receive special-designed instruction for

     behavior, including behavior support daily.




                                           2
Case: 1:19-cv-00334-TSB Doc #: 1 Filed: 05/03/19 Page: 3 of 8 PAGEID #: 3




  13. The Initial IEP mandates that C.L. will be provided small group or 1:1 instruction,

     as he requires significant supports and opportunities to acquire and demonstrate

     his understanding of concepts.

  14. According to the initial IEP, C.L. is to attend lunch, recess, and all specials (art,

     music, technology, and Physical Education) with his typical peers.

  15. The initial IEP mandated that C.L. receive occupational therapy in a designated

     therapy area in order to minimize distractions, focus on specific skill

     development, and access specialized tools.

  16. C.L. attended a co-taught classroom in the public school from the development of

     his initial IEP (5/3/18) until November 19, 2018, when defendant unilaterally

     changed his placement to home instruction.

  17. On November 15, 2018, the District "emergency removed" C.L. from school and

     suspended him for four days.

  18. On November 19, 2018, the District held a manifestation determination review.

  19. On November 19, 2018, defendant told N.L. that they wished to change C.L.'s

     permanent placement to the Emotionally Disturbed unit at the Warren County

     Educational Service Center(WCESC), and that if N.L. did not agree; they would

     file due process against her.

 20. No IEP meeting was held between N.L. and defendant to change the IEP in any

     way, including changing C.L.'s placement.

 21. When N.L. indicated that she would not agree to this permanent change in

     placement, defendant told her that it would set up home instruction, barring him

     from his educational placement.




                                            3
Case: 1:19-cv-00334-TSB Doc #: 1 Filed: 05/03/19 Page: 4 of 8 PAGEID #: 4




  22. C.L. did not attend home instruction, as defendant placed conditions on his

      attendance that essentially prevented him from attending.

  23. On November 19, 2018, defendant filed a due process complaint, in accordance

      with 20 U.S.C. 1415(k)(3), against N.L., based on her refusal to consent to a

      change in C.L.'s educational placement.

  24. The Impartial Hearing Officer did not address any stay-put issues when the

      District's due process complaint against N.L. was filed.

  25. In February 2019, defendant unilaterally changed C.L.'s placement to Cincinnati

      Center for Autism (CCA), without written consent from N.L.

  26. Since defendant unilaterally changed C.L.'s placement to CCA,he has attended

     there for two hours per week, on Thursdays.

  27. On April 12, 2019, N.L., through counsel, filed a motion with the Impartial

     Hearing Officer seeking that the Student's pendency placement be established in

     the co-taught classroom, where he was placed when the defendant filed its due

     process complaint.

  28. On April 23, 2019, defendant filed a response to the motion for stay-put.

  29. On April 23, 2019, the Impartial Hearing Officer erred in ordering that C.L.'s

     stay-put placement would be at CCA part-time, until a full-time placement was

     available.

                          THE IDEA'S PENDENCY PROVISION

  30. The process for determining a student's placement is outlined in 34 C.F.R. §

     300.116(a)(1), which states:

    (a)The placement decision-




                                          4
Case: 1:19-cv-00334-TSB Doc #: 1 Filed: 05/03/19 Page: 5 of 8 PAGEID #: 5




     (1) Is made by a group of persons, including the parents, and other persons
     knowledgeable about the child, the meaning of the evaluation data, and the
     placement options; and (2)Is made in confoimity with the LRE provisions of this
     subpart

  31. Additionally, the Ohio Administrative Code provides an additional requirement

     that the parent must provide written, informed consent before any change in

     placement may occur. Specifically OAC 3301-51-05(C)(5) states:

    (5)Parental consent for a change of placement
    (a) A "change of placement" means a change from one option on the continuum
     of alternative placements to another.
    (b)Informed parental consent must be obtained before making a change of
     placement of a child with a disability.
    (c) Informed parental consent need not be obtained before:
            (i) A change of placement if the school district of residence can
             demonstrate that it has made reasonable efforts, as described in rule 3301-
             51-07 of the Administrative Code, to obtain consent, and the child's parent
             has failed to respond.
            (ii) A change of placement of a child with a disability that is the result of a
             disciplinary action taken in accordance with paragraph (K)(20) of this
             rule.
            (iii) Reviewing existing data as part of an evaluation or a reevaluation; or
            (iv) Administering a test or other evaluation that is administered to all
             children unless, before administration of that test or evaluation, consent is
             required of parents of all children.


 32. The IDEA includes a "pendency" or "stay-put" provision:

     Maintenance of current educational placement
     Except as provided in subsection (k)(4), during the pendency of any proceedings
     conducted pursuant to this section, unless the State or local educational agency
     and the parents otherwise agree, the child shall remain in the then-current
     educational placement of the child, or, if applying for initial admission to a public
     school, shall, with the consent of the parents, be placed in the public school
     program until all such proceedings have been completed.

    20 U.S.C. § 1415(j).




                                           5
Case: 1:19-cv-00334-TSB Doc #: 1 Filed: 05/03/19 Page: 6 of 8 PAGEID #: 6




  33. Subsection 1415(k)(4) involves appeals from disciplinary decisions involving

      placement in an interim alternative educational setting (IAES) or the outcome of a

      manifestation review determination(MDR)under 20 U.S.C. § 1415(k).

  34. The underlying due process complaint in this matter does not invoke 1415(k).

  35. Thus, the IDEA's pendency provision "requires a school district to continue

     funding whatever educational placement was last agreed upon for the child until

     the relevant administrative and judicial proceedings are complete[.]" Doe v. E.

     Lyme Bd. ofEduc., 790 F.3d 440, 452(2d Cir. 2015).

  36. Additionally, the Student had never attended the full-day program at CCA prior to

     the District filing its due process complaint.

  37. The Parent has not agreed to any placement other than the co-taught classroom at

     Dennis Elementary School, the placement agreed upon in his IEP.

  38. The District's due process complaint is seeking a change in placement, but the

     Impartial Hearing Officer's stay-put order essentially changes the placement

     without parental consent and without a final decision on the merits.

  39. Using any placement besides the co-taught classroom would result in absurdity

     because, "it is logically dubious to stay in a school that you have never attended."

     N. W. ex rel. J. W. v. Boone Cty. Bd. ofEduc., 763 F.3d 611,618 (6th Cir. 2014).

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

 40. Ordinarily, before an aggrieved individual may bring an action in state or federal

     court for a violation of the IDEA, he or she must seek recourse from the

     administrative procedures established by statute. 20 U.S.C. § 1415(i)(2).




                                           6
Case: 1:19-cv-00334-TSB Doc #: 1 Filed: 05/03/19 Page: 7 of 8 PAGEID #: 7




  41. On April 24, 2019, Bernadette Laughlin of the Ohio Department of Education

      stated,"the ODE does not hear interlocutory appeals, only appeals offinal

      decisions. See OAC 3301-51-05(K)(14). There is no right to a state level review

     from an IHO's interlocutory orders." Attempting to have this appeal heard

      through the State Review Officer would be futile.

  42. Exhaustion of administrative remedies, however, is not required to enforce the

     IDEA's statutory injunction pursuant to 20 U.S.C. §1415(j).

                               FIRST CAUSE OF ACTION

  43. Plaintiffs repeats and realleges paragraphs 1 through 33 as if more fully set forth

      herein.

  44. Plaintiffs seek a declaratory order providing that the co-taught classroom setting,

     in Dennis Elementary School, is C.L.'s current educational placement as of May

     3,2018.

  45. As the defendant has filed due process seeking to change C.L.'s placement over

     the Parent's objection, the co-taught classroom placement, with supports and

     services as outlined in the initial IEP is the "last agreed-upon placement" and is

     thus C.L.'s "then-current educational placement and his pendency placement.



  Wherefore, plaintiffs respectfully request that this Court:

 (1) Assume jurisdiction over this action;

 (2) Schedule a prompt hearing on the Plaintiff's emergency relief requested.

 (3) Grant an emergency stay of the IHO's stay-put order, which unilaterally changed

     the Student's placement to CCA.




                                           7
Case: 1:19-cv-00334-TSB Doc #: 1 Filed: 05/03/19 Page: 8 of 8 PAGEID #: 8




 (4) Grant an emergency injunction allowing the Student to remain in his current

     educational placement at Dennis Elementary, pending the outcome of the

     administrative hearings.


                                         Respectfully submitted,



                                         MICHAI3L L. EISNER (#0065593)
                                         MARTIN J. KRAFT (#0083965)
                                         ELK & ELK CO., LTD.
                                         6105 Parkland Blvd., Ste. 200
                                         Mayfield Hts. OH 44124
                                         Phone: 440-442-6677
                                         Fax: 440-442-7944
                                         E-mail: meisner@elkandelk.com
                                         Attorneysfor Plaintiff




                                        8
